Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 1 of 39




             EXHIBIT 3
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 2 of 39




 1                                                             The Honorable Robert S. Lasnik

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8
       STATE OF WASHINGTON, et al.                           NO. 2:18-cv-01115-RSL
 9
                                     Plaintiffs,
10                                                               PRIVATE DEFENDANTS’
       v.                                                           SUPPLEMENTAL
11
                                                                ANSWERS TO PLAINTIFFS’
12     UNITED STATES DEPARTMENT OF                                    FIRST SET OF
       STATE, et al.,                                            INTERROGATORIES AND
13                                                              RESPONSES TO REQUESTS
                                                                    FOR PRODUCTION
14                                  Defendants.
15

16

17     TO:      Plaintiffs State of Washington, et al., by and through their attorneys of record,
                Jeffrey Rupert, Kristin Beneski, Todd Bowers, Jeff Sprung and Zachary P. Jones,
18              Attorney General Office

19              Defendants Defense Distributed, Second Amendment Foundation, Inc., and Conn

20     Williamson (the “Private Defendants”) hereby serve their supplemental answers to
21
       Plaintiffs’ First Set of Interrogatories and responses to Request for Production.
22

23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -1-      1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 3 of 39




 1                                     ANSWERS TO INTERROGATORIES
 2                                              GENERAL OBJECTIONS
 3
                The Private Defendants reserve their objection to being required to participate in
 4
       the litigation as a “party” for the reasons given in their motion for judgment on the
 5

 6     pleadings, Dkt. 114, and reply in support thereof, Dkt. 125.
 7              The Private Defendants object to the Instructions and Definitions provided with
 8
       the interrogatories to the extent they seek to impose burdens greater than those imposed
 9
       by the Federal Rules of Civil Procedure.
10

11              The Private Defendants object to the Instructions provided with the interrogatories
12     to the extent they impose interrogatories beyond those numerated in the requests.
13
                The Private Defendants object to the Definitions provided with the interrogatories
14
       to the extent they impose definitions of terms outside commonly understood meanings.
15

16              The Private Defendants object to the requests to the extent they seek the content

17     of privileged attorney-client communications and/or confidential work product. The
18
       Private Defendants will produce a privilege log if compelled to produce documents and
19
       remain in the case.
20

21              These general objections are applicable to, and included in, the Private

22     Defendants’ answers set forth below.
23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                   Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -2-   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                  Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 4 of 39




 1                                                     ANSWERS
 2     I.       Interrogatory Number 1.
 3
                Interrogatory No. 1 provides as follows: “Identify all persons who are officers,
 4
       directors, shareholders, founders, members, employees, or agents of Defense Distributed,
 5

 6     or who are otherwise affiliated with or who have authority to act on behalf of Defense
 7     Distributed.”
 8
                A.        The Private Defendants object to this interrogatory because the compelled
 9
       disclosure of these associational and expressive activities violates the First and
10

11     Fourteenth Amendments of the Constitution of the United States.                     See NAACP v.
12     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
13
       Cir. 2010).
14
                B.        The Private Defendants object to this interrogatory because it is not
15

16     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not

17     involve any claim against the Private Defendants; it involves only Administrative
18
       Procedure Act claims against the Federal Government that depend solely upon an
19
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
20

21     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

22              C.        The Private Defendants object to this interrogatory because it is not
23
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
24
       because the interrogatory seeks information that is duplicative of what the administrative
25

26     record identifies and, to the extent that it is not duplicative, disproportionately

27     unimportant in comparison to what the administrative record identifies.
28   Private Defendants’ Supplemental Answers
                                                                       Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -3-       1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                      Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 5 of 39




 1              D.        The Private Defendants object to this interrogatory because it is overly
 2     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 3
       even if the identity of some persons affiliated with Defense Distributed were relevant to a
 4
       party’s claim or defense, the interrogatory demands identification if “all persons. . .
 5

 6     affiliated with . . . or who have authority to act on behalf of Defense Distributed” without
 7     any limitations regarding subject matter, place, or time.
 8
                E.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
 9
       object to this interrogatory because it is not proportional to the needs of the case
10

11     considering the parties’ relative access to relevant information.            The obligation to
12     respond to this interrogatory, if any, should be limited to Defense Distributed.
13
                Subject to the foregoing objections, the Private Defendants respond as follows:
14
                Cody Wilson co-founded Defense Distributed. Paloma Heindorff is Defense
15

16              Distributed’s Director.

17     II.      Interrogatory Number 2.
18
                Interrogatory Number 2 provides as follows: “State whether you posted any
19
       Subject Files online, or otherwise made them publicly available via the internet, on or
20

21     after July 31, 2018. If you did, identify the URL(s), the exact date and time of any such

22     posting, and the individual(s) responsible for or involved in any such posting, and
23
       describe in detail the actions of each such individual in connection with each such
24
       posting.”
25

26              A.        The Private Defendants object to this interrogatory because the compelled

27     disclosure of these associational and expressive activities violates the First and
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -4-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 6 of 39




 1     Fourteenth Amendments of the Constitution of the United States.                  See NAACP v.
 2     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 3
       Cir. 2010).
 4
                B.        The Private Defendants object to this interrogatory because it is not
 5

 6     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
 7     involve any claim against the Private Defendants; it involves only Administrative
 8
       Procedure Act claims against the Federal Government that depend solely upon an
 9
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
10

11     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
12              C.        The Private Defendants object to this request because it made for an
13
       improper purpose.
14
                D.        The Private Defendants object to this request because it is made to cause
15

16     annoyance, oppression, and to harass the Private Defendants.

17              Subject to the foregoing objections, the Private Defendants respond as follows:
18
                After July 31, 2018, the Private Defendants did not post any Subject Files online
19
                or otherwise make them publicly available via the internet.
20

21     III.     Interrogatory Number 3.

22              Interrogatory Number 3 provides as follows: “State whether you assisted or
23
       facilitated any other person in posting any Subject Files online, or otherwise making
24
       them publicly available via the internet, on or after July 31, 2018. If you did, identify the
25

26     URL(s), the exact date and time of any such posting, and the individual(s) responsible for

27     or involved in any such posting, and describe in detail the actions of each such individual
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -5-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 7 of 39




 1     in connection with each such posting.”
 2              A.        The Private Defendants object to this interrogatory because the compelled
 3
       disclosure of these associational and expressive activities violates the First and
 4
       Fourteenth Amendments of the Constitution of the United States.                   See NAACP v.
 5

 6     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 7     Cir. 2010).
 8
                B.        The Private Defendants object to this interrogatory because it is not
 9
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
10

11     involve any claim against the Private Defendants; it involves only Administrative
12     Procedure Act claims against the Federal Government that depend solely upon an
13
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
14
       address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
15

16              C.        The Private Defendants object to this request because it made for an

17     improper purpose.
18
                D.        The Private Defendants object to this request because it is made to cause
19
       annoyance, oppression, and to harass the Private Defendants.
20

21              E.        The Private Defendants object to this request because the Plaintiff States

22     and Federal Defendants have conceded that the domestic deliveries of the Subject Files
23
       by hand or mail are both not relevant to this action and legal.
24
                F.        The Private Defendants object to the scope of this request because “assist”
25

26     and “facilitate” could encompass constitutionally-protected speech about posting Subject

27     Files online, including, e.g., the contents of briefs filed with the Court in this matter and
28   Private Defendants’ Supplemental Answers
                                                                     Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -6-     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 8 of 39




 1     maintained online by the Clerk of the Court. See e.g., Dkt 63 at n. 3 (Private Defendants’
 2     Brief in Opposition to Plaintiff States’ Motion for Preliminary Injunction, with active
 3
       hyperlinks to websites offering Subject Files for free public download).
 4
                Subject to the foregoing objections, the Private Defendants respond as follows:
 5

 6              After July 31, 2018, the Private Defendants did not assist or facilitate any other
 7              person in posting any Subject Files online, or otherwise making them publicly
 8
                available via the internet.
 9
       IV.      Interrogatory Number 4.
10

11              Interrogatory Number 4 provides as follows: “State the total number of persons to
12     whom you sold or distributed any Subject Files via mail or courier, email, secure
13
       download, or any other method, on or after July 31, 2018, or as to whom you participated
14
       in or facilitated such sale or distribution of any Subject Files.”
15

16              A.        The Private Defendants object to this interrogatory because the compelled

17     disclosure of these associational and expressive activities violates the First and
18
       Fourteenth Amendments of the Constitution of the United States.                  See NAACP v.
19
       Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
20

21     Cir. 2010).

22              B.        The Private Defendants object to this interrogatory because it is not
23
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
24
       involve any claim against the Private Defendants; it involves only Administrative
25

26     Procedure Act claims against the Federal Government that depend solely upon an

27     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -7-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
        Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 9 of 39




 1     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 2              C.        The Private Defendants object to this interrogatory because it is not
 3
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
 4
       because the request seeks information that is disproportionately unimportant in
 5

 6     comparison to what the administrative record supplies.
 7              D.        The Private Defendants object to this interrogatory because it is overly
 8
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 9
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
10

11     preliminary injunction pertain only to publication via Defense Distributed’s internet
12     website—not the methods identified in this interrogatory.
13
                E.        The Private Defendants object to this interrogatory because it is not
14
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). Even if the
15

16     fact of such sales or distributions were relevant, the number or persons at issue is not.

17              F.        The Private Defendants object to this request because the Plaintiff States
18
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
19
       by hand or mail are both not relevant to this action and legal.
20

21              G.        The Private Defendants object to this request because it made for an

22     improper purpose.
23
                H.        The Private Defendants object to this request because it is made to cause
24
       annoyance, oppression, and to harass the Private Defendants.
25

26              I.        Defendants Second Amendment Foundation, Inc., and Conn Williamson

27     object to this interrogatory because it is not proportional to the needs of the case
28   Private Defendants’ Supplemental Answers
                                                                     Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -8-     1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                    Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 10 of 39




 1     considering the parties’ relative access to relevant information.            The obligation to
 2     respond to this interrogatory, if any, should be limited to Defense Distributed.
 3
                Subject to the forgoing objections, the Private Defendants respond as follows:
 4
                After July 31, 2018, the Private Defendants did not post any Subject Files online
 5

 6              or otherwise make them publicly available via the internet, and did not assist or
 7              facilitate any other person in posting any Subject Files online or otherwise making
 8
                them publicly available via the internet.       After August 27, 2018, Defense
 9
                Distributed distributed the Subject Files via United States Postal Service mail.
10

11     V.       Interrogatory Number 5.
12              Interrogatory Number 5 provides as follows: “Describe in detail any method(s) by
13
       which you have sold or distributed any Subject Files to any person on or after July 31,
14
       2018, and any method(s) by which you have participated in or facilitated such sale or
15

16     distribution of any Subject Files.”

17              A.        The Private Defendants object to this interrogatory because the compelled
18
       disclosure of these associational and expressive activities violates the First and
19
       Fourteenth Amendments of the Constitution of the United States.                  See NAACP v.
20

21     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th

22     Cir. 2010).
23
                B.        The Private Defendants object to this interrogatory because it is not
24
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
25

26     involve any claim against the Private Defendants; it involves only Administrative

27     Procedure Act claims against the Federal Government that depend solely upon an
28   Private Defendants’ Supplemental Answers
                                                                    Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       -9-    1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                   Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 11 of 39




 1     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
 2     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 3
                C.        The Private Defendants object to this interrogatory because it is not
 4
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because
 5

 6     the action’s claims and Court’s preliminary injunction pertain only to publication via
 7     Defense Distributed’s internet website—not the other activities at issue in this request.
 8
                D.        The Private Defendants object to this interrogatory because it is not
 9
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
10

11     because, even if the fact of a sale or distribution were relevant, the “detail[s]” of any sale
12     or distribution are disproportionally unimportant.
13
                E.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
14
       object to this interrogatory because it is not proportional to the needs of the case
15

16     considering the parties’ relative access to relevant information.              The obligation to

17     respond to this interrogatory, if any, should be limited to Defense Distributed.
18
                F.        The Private Defendants object to this request because it made for an
19
       improper purpose.
20

21              G.        The Private Defendants object to this request because it is made to cause

22     annoyance, oppression, and to harass the Private Defendants.
23
                H.        The Private Defendants object to this request because the Plaintiff States
24
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
25

26     by hand or mail are both not relevant to this action and legal.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 10 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 12 of 39




 1              Subject to the forgoing objections, the Private Defendants respond as follows:
 2              After July 31, 2018, the Private Defendants did not post any Subject Files online
 3
                or otherwise make them publicly available via the internet, and did not assist or
 4
                facilitate any other person in posting any Subject Files online or otherwise making
 5

 6              them publicly available via the internet.         After August 27, 2018, Defense
 7              Distributed distributed the Subject Files via United States Postal Service mail.
 8
       VI.      Interrogatory Number 6.
 9
                Interrogatory Number 6 provides as follows: “As to the persons referenced in
10

11     Interrogatory No. 4 to whom Subject Files were sold or distributed, describe in detail any
12     and all steps you took, if any, to determine the following: (1) whether such persons are
13
       U.S. citizens or lawful permanent residents; (2) whether such persons are located within
14
       the United States (and if so, in which states); and (3) whether such persons are eligible to
15

16     possess a firearm in any relevant jurisdiction(s).”

17              A.        The Private Defendants object to this interrogatory for the reasons stated in
18
       the Private Defendants objections to Interrogatory No. 4.
19
                B.        The Private Defendants object to this interrogatory because the compelled
20

21     disclosure of these associational and expressive activities violates the First and

22     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
23
       Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
24
       Cir. 2010).
25

26              C.        The Private Defendants object to this interrogatory because it is not

27     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 11 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 13 of 39




 1     such a sale or distribution were relevant, the determinations inquired about by this
 2     interrogatory are not.
 3
                D.        The Private Defendants object to this request because it made for an
 4
       improper purpose.
 5

 6              E.        The Private Defendants object to this request because it is made to cause
 7     annoyance, oppression, and to harass the Private Defendants.
 8
                F.        The Private Defendants object to this request to the extent it seeks
 9
       personally identifiable information (“PII”) on customers due to privacy concerns, which
10

11     may include, for example, laws that prohibit providing a customer’s PII without a court
12     order or the customer’s written consent.
13
                G.        The Private Defendants object to this request because the Plaintiff States
14
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
15

16     by hand or mail are both not relevant to this action and legal.

17              Subject to the forgoing objections, the Private Defendants respond as follows:
18
                After July 31, 2018, the Private Defendants did not post any Subject Files online
19
                or otherwise make them publicly available via the internet, and did not assist or
20

21              facilitate any other person in posting any Subject Files online or otherwise making

22              them publicly available via the internet.         After August 27, 2018, Defense
23
                Distributed distributed the Subject Files via United States Postal Service mail.
24
       VII.     Interrogatory Number 7.
25

26              Interrogatory Number 7 provides as follows: “List any and all crimes with which

27     Defense Distributed, Cody Wilson, or any person in active concert or participation with
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 12 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 14 of 39




 1     either of them has been charged or convicted within the last ten years and describe the
 2     outcome of each charge or conviction.”
 3
                A.        The Private Defendants object to this interrogatory because a response
 4
       identifying “any person in active concert or participation with either of” Defense
 5

 6     Distributed or Cody Wilson constitutes the compelled disclosure of associational and
 7     expressive activities in violation of the First and Fourteenth Amendments of the
 8
       Constitution of the United States. See NAACP v. Alabama, 357 U.S. 449, 460 (1958);
 9
       Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir. 2010).
10

11              B.        The Private Defendants object to this interrogatory because it is not
12     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
13
       involve any claim against the Private Defendants; it involves only Administrative
14
       Procedure Act claims against the Federal Government that depend solely upon an
15

16     administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not

17     address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
18
                C.        The Private Defendants object to this interrogatory because it is not
19
       proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so
20

21     because the interrogatory seeks information that is duplicative of what the administrative

22     record identifies and, to the extent that it is not duplicative, disproportionately
23
       unimportant in comparison to what the administrative record identifies.
24
                D.        The Private Defendants object to this interrogatory because it is overly
25

26     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the

27     interrogatory pertains to “any and all crimes” without limitations regarding subject
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 13 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 15 of 39




 1     matter.
 2              E.        The Private Defendants object to this interrogatory because it is overly
 3
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the
 4
       interrogatory pertains to “any person in active concert or participation with” Defense
 5

 6     Distributed and Cody Wilson without any limitations regarding subject matter, place, or
 7     time.
 8
                F.        The Private Defendants object to this interrogatory because it is overly
 9
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the
10

11     interrogatory pertains to both charges and convictions; but even if convictions are
12     relevant, charges are not.
13
                G.        The Private Defendants object to this request because it made for an
14
       improper purpose.
15

16              H.        The Private Defendants object to this request because it is made to cause

17     annoyance, oppression, and to harass the Private Defendants.
18
       VIII. Interrogatory Number 8.
19
                Interrogatory Number 8 provides as follows: “For the period of July 31, 2018 to
20

21     the present, list (by city and country) all destinations outside the United States to which

22     Cody Wilson has traveled or to which he currently plans to travel, and as to each
23
       destination, provide the dates of Mr. Wilson’s actual or planned departure from and
24
       return to the United States.”
25

26              A.        The Private Defendants object to this interrogatory because the compelled

27     disclosure of these associational and expressive activities violates the First and
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 14 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 16 of 39




 1     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
 2     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 3
       Cir. 2010).
 4
                B.        The Private Defendants object to this interrogatory because it is not
 5

 6     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
 7     involve any claim against the Private Defendants or Cody Wilson; it involves only
 8
       Administrative Procedure Act claims against the Federal Government that depend solely
 9
       upon an administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction
10

11     does not address the Private Defendants or Cody Wilson; it addresses only the Federal
12     Defendants. Dkt. 95 at 25.
13
                C.        The Private Defendants object to this interrogatory because it is not
14
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect
15

16     of the Private Defendants’ conduct is relevant, Cody Wilson’s travel is not.

17              D.        The Private Defendants object to this interrogatory because it is overly
18
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the
19
       request pertains to all travel without any limitations regarding the travel’s nature.
20

21              E.        The Private Defendants object to this interrogatory because it is not

22     proportional to the needs of the case considering the parties’ relative access to relevant
23
       information. The obligation to respond to this interrogatory, if any, should be limited to
24
       Defense Distributed.
25

26              F.        The Private Defendants object to this request because it made for an

27     improper purpose.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 15 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 17 of 39




 1              G.        The Private Defendants object to this request because it is made to cause
 2     annoyance, oppression, and to harass the Private Defendants.
 3
       IX.      Interrogatory Number 9
 4
                Interrogatory Number 9 provides as follows: “Identify all persons or entities who
 5

 6     participated in the planning, funding, production, editing, or distribution of the video
 7     previously                 located              at            the            following                 hyperlink:
 8
       https://www.youtube.com/watch?v=5BqlXllkSoA&feature=outu.be. For each person or
 9
       organization involved in the planning, funding, production, editing, or distribution of the
10

11     video, state the exact nature of the person or entity’s involvement.”
12              A.        The Private Defendants object to this interrogatory because the compelled
13
       disclosure of these associational and expressive activities violates the First and
14
       Fourteenth Amendments of the Constitution of the United States.                               See NAACP v.
15

16     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th

17     Cir. 2010).
18
                B.        The Private Defendants object to this interrogatory because it is not
19
       “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not
20

21     involve any claim against the Private Defendants; it involves only Administrative

22     Procedure Act claims against the Federal Government that depend solely upon an
23
       administrative record. See 5 U.S.C. § 706. The Court’s preliminary injunction does not
24
       address the Private Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
25

26              C.        The Private Defendants object to this interrogatory because it is not

27     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if some aspect
28   Private Defendants’ Supplemental Answers
                                                                                 Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                            - 16 -         1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                                Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 18 of 39




 1     of the Private Defendants’ conduct is relevant, the video at issue here is not.
 2              D.        The Private Defendants object to this interrogatory because it is overly
 3
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(2). Even if some aspect of the
 4
       video’s publication is relevant, the “exact nature” of its “planning, funding, production,
 5

 6     editing, or distribution” is not.
 7              E.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
 8
       object to this interrogatory because it is not proportional to the needs of the case
 9
       considering the parties’ relative access to relevant information.              The obligation to
10

11     respond to this interrogatory, if any, should be limited to Defense Distributed.
12              F.        The Private Defendants object to this request because it made for an
13
       improper purpose.
14
                G.        The Private Defendants object to this request because it is made to cause
15

16     annoyance, oppression, and to harass the Private Defendants.

17

18

19

20

21

22

23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 17 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 19 of 39




 1                            RESPONSES TO REQUESTS FOR PRODUCTION
 2                                              GENERAL OBJECTIONS
 3
                The Private Defendants reserve their objection to being required to participate in
 4
       the litigation as a “party” for the reasons given in their motion for judgment on the
 5

 6     pleadings, Dkt. 114, and reply in support thereof, Dkt. 125.
 7              The Private Defendants object to the Instructions and Definitions provided with
 8
       the requests to the extent they seek to impose burdens greater than those imposed by the
 9
       Federal Rules of Civil Procedure.
10

11              The Private Defendants object to the Instructions provided with the requests to the
12     extent they seek the creation of documents not in existence or in the Private Defendants’
13
       possession.
14
                The Private Defendants object to the Definitions provided with the requests to the
15

16     extent they impose definitions of terms outside commonly understood meanings.

17              The Private Defendants object to the requests to the extent they seek the content
18
       of privileged attorney-client communications and/or confidential work product. The
19
       Private Defendants will produce a privilege log if compelled to produce documents and
20

21     remain in the case.

22              These general objections are applicable to, and included in, the Private
23
       Defendants’ responses set forth below.
24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 18 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 20 of 39




 1                                                     RESPONSES
 2     I.       Request for Production Number 1.
 3
                Request for Production Number 1 provides as follows: “Produce all documents
 4
       and communications concerning or relating to any party or non-party’s posting of any
 5

 6     Subject Files online, or otherwise making any Subject Files publicly available via the
 7     internet, on or after July 31, 2018.” Responsive materials are being withheld on the basis
 8
       of the following objections.
 9
                A.        The Private Defendants object to this request because the compelled
10

11     disclosure of these associational and expressive activities violates the First and
12     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
13
       Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
14
       Cir. 2010).
15

16              B.        The Private Defendants object to this request because it is not “relevant to

17     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
18
       claim against the Private Defendants; it involves only Administrative Procedure Act
19
       claims against the Federal Government that depend solely upon an administrative record.
20

21     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private

22     Defendants or non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.
23
                C.        The Private Defendants object to this request because it is not proportional
24
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
25

26     request seeks information that is disproportionately unimportant in comparison to what

27     the administrative record supplies.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 19 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 21 of 39




 1              D.        The Private Defendants object to this request because it is overly broad and
 2     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 3
       to non-party actions without regard to the Private Defendants’ relationship thereto.
 4
                E.        The Private Defendants object to this request because it is overly broad and
 5

 6     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 7     “all documents and communications concerning or relating to” the activities at issue
 8
       regardless of the nature of the Private Defendants’ relationship to the activity.
 9
                F.        The Private Defendants object to this request because it made for an
10

11     improper purpose.
12              G.        The Private Defendants object to this request because it is made to cause
13
       annoyance, oppression, and to harass the Private Defendants.
14
                Subject to the foregoing objections, the Private Defendants respond as follows:
15

16              After July 31, 2018, the Private Defendants did not post any Subject Files online

17              or otherwise make them publicly available via the internet, and did not assist or
18
                facilitate any other person in posting any Subject Files online or otherwise making
19
                them publicly available via the internet. Because no such events occurred, the
20

21              Private Defendants have no nonprivileged documents concerning or relating to

22              them.
23
       II.      Request for Production Number 2.
24
                Request for Production Number 2 provides as follows: “Produce all documents
25

26     and communications concerning or relating to any party or non-party’s sale or

27     distribution of any Subject Files to any persons via mail or courier, email, secure
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 20 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 22 of 39




 1     download, or any other method, on or after July 31, 2018.” Responsive materials are
 2     being withheld on the basis of the following objections.
 3
                A.        The Private Defendants object to this request because the compelled
 4
       disclosure of these associational and expressive activities violates the First and
 5

 6     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
 7     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 8
       Cir. 2010).
 9
                B.        The Private Defendants object to this request because it is not “relevant to
10

11     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
12     claim against the Private Defendants; it involves only Administrative Procedure Act
13
       claims against the Federal Government that depend solely upon an administrative record.
14
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
15

16     Defendants or any non-parties; it addresses only the Federal Defendants. Dkt. 95 at 25.

17              C.        The Private Defendants object to this request because it is not “relevant to
18
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This is so because the action’s
19
       claims and Court’s preliminary injunction pertain only to publication via Defense
20

21     Distributed’s internet website—not the other activities at issue in this request.

22              D.        The Private Defendants object to this request because it is not proportional
23
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
24
       request seeks information that is disproportionately unimportant in comparison to what
25

26     the administrative record supplies.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 21 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 23 of 39




 1              E.        The Private Defendants object to this request because it is overly broad and
 2     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 3
       to non-party actions without regard to the Private Defendants’ relationship thereto.
 4
                F.        The Private Defendants object to this request because it is overly broad and
 5

 6     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 7     “all documents and communications concerning or relating to” the activities at issue
 8
       regardless of the nature of the Private Defendants’ relationship to the activity.
 9
                G.        The Private Defendants object to this request because it made for an
10

11     improper purpose.
12              H.        The Private Defendants object to this request because it is made to cause
13
       annoyance, oppression, and to harass the Private Defendants.
14
                I.        The Private Defendants object to this request to the extent it seeks
15

16     personally identifiable information (“PII”) on customers due to privacy concerns, which

17     may include, for example, laws that prohibit providing a customer’s PII without a court
18
       order or the customer’s written consent.
19
                J.        The Private Defendants object to this request because the Plaintiff States
20

21     and Federal Defendants have conceded that the domestic deliveries of the Subject Files

22     by hand or mail are both not relevant to this action and legal.
23
                Subject to the foregoing objections, the Private Defendants respond as follows:
24
                After July 31, 2018, the Private Defendants did not post any Subject Files online
25

26              or otherwise make them publicly available via the internet, and did not assist or

27              facilitate any other person in posting any Subject Files online or otherwise making
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 22 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 24 of 39




 1              them publicly available via the internet. Because no such events occurred, the
 2              Private Defendants have no nonprivileged documents concerning or relating to
 3
                them.
 4
       III.     Request for Production Number 3.
 5

 6              Request for Production Number 3 provides as follows: “Produce all documents
 7     reflecting any information related to any of the persons described in Interrogatory No. 4
 8
       to whom Subject Files were sold or distributed, including but not limited to any such
 9
       person’s: (i) name; (ii) address; (iii) physical location; (iv) age; (v) U.S. citizen or
10

11     permanent resident status; (iv) eligibility to possess a firearm in any relevant
12     jurisdiction(s); (v) the state and/or local sales tax that you collected related to any sale;
13
       and (vi) the amount of state and/or local sales tax that you remitted to each jurisdiction
14
       related to any sale.”            Responsive materials are being withheld on the basis of the
15

16     following objections.

17              A.        The Private Defendants object to this request because the compelled
18
       disclosure of these associational and expressive activities violates the First and
19
       Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
20

21     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th

22     Cir. 2010).
23
                B.        The Private Defendants object to this request because it is not “relevant to
24
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
25

26     claim against the Private Defendants; it involves only Administrative Procedure Act

27     claims against the Federal Government that depend solely upon an administrative record.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 23 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 25 of 39




 1     See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 2     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
 3
                C.        The Private Defendants object to this request because it is not proportional
 4
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
 5

 6     request seeks information that is disproportionately unimportant in comparison to what
 7     the administrative record supplies.
 8
                D.        The Private Defendants object to this request because it is overly broad and
 9
       unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because, even if the
10

11     Private Defendants’ conduct is relevant, the action’s claims and Court’s preliminary
12     injunction pertain only to publication via Defense Distributed’s internet website—not the
13
       methods identified in this interrogatory.
14
                E.        The Private Defendants object to this interrogatory because it is not
15

16     “relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if the fact of

17     such a sale or distribution were relevant, the details requested here are not.
18
                F.        The Private Defendants object to this request because it is overly broad and
19
       unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request seeks
20

21     to compel disclosure of private, confidential, and personal information of a non-party

22     that is not relevant to any claim in the case.
23
                G.        Defendants Second Amendment Foundation, Inc., and Conn Williamson
24
       object to this interrogatory because it is not proportional to the needs of the case
25

26     considering the parties’ relative access to relevant information.              The obligation to

27     respond to this interrogatory, if any, should be limited to Defense Distributed.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 24 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 26 of 39




 1              H.        The Private Defendants object to this request because it made for an
 2     improper purpose.
 3
                I.        The Private Defendants object to this request because it is made to cause
 4
       annoyance, oppression, and to harass the Private Defendants.
 5

 6              J.        The Private Defendants object to this request to the extent it seeks
 7     personally identifiable information (“PII”) on customers due to privacy concerns, which
 8
       may include, for example, laws that prohibit providing a customer’s PII without a court
 9
       order or the customer’s written consent.
10

11              K.        The Private Defendants object to this request because the Plaintiff States
12     and Federal Defendants have conceded that the domestic deliveries of the Subject Files
13
       by hand or mail are both not relevant to this action and legal.
14
                Subject to the foregoing objections, the Private Defendants respond as follows:
15

16              After July 31, 2018, the Private Defendants did not post any Subject Files online

17              or otherwise make them publicly available via the internet, and did not assist or
18
                facilitate any other person in posting any Subject Files online or otherwise making
19
                them publicly available via the internet. Because no such events occurred, the
20

21              Private Defendants have no nonprivileged documents concerning or relating to

22              them.
23
       IV.      Request for Production Number 4.
24
                Request for Production Number 4 provides as follows: “Produce all documents
25

26     and communications concerning or relating to the proposed, planned, or actual sale or

27     distribution of Subject Files on or after July 31, 2018, including but not limited to all
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 25 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 27 of 39




 1     versions of: (i) the video identified in Interrogatory No. 9; (ii) any other videos posted on
 2     YouTube, other websites, or elsewhere, or any videos that you produced or published on
 3
       or after July 31, 2018; (iii) any statements published on Twitter or any other social media
 4
       platform; (iv) any statements published on defcad.com or defdist.org or elsewhere on the
 5

 6     internet; and (v) any other published statements or content.” Responsive materials are
 7     being withheld on the basis of the following objections.
 8
                A.        The Private Defendants object to this request because the compelled
 9
       disclosure of these associational and expressive activities violates the First and
10

11     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
12     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
13
       Cir. 2010).
14
                B.        The Private Defendants object to this request because it is not “relevant to
15

16     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

17     claim against the Private Defendants; it involves only Administrative Procedure Act
18
       claims against the Federal Government that depend solely upon an administrative record.
19
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
20

21     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

22              C.        The Private Defendants object to this request because it is not proportional
23
       to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
24
       request seeks information that is either duplicative of what the administrative record
25

26     identifies or, to the extent that it is not duplicative, disproportionately unimportant in

27     comparison to what the administrative record includes.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 26 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 28 of 39




 1              D.        The Private Defendants object to this interrogatory because it is overly
 2     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 3
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
 4
       preliminary injunction pertain only to publication via Defense Distributed’s internet
 5

 6     website—not the other methods identified in this request.
 7              E.        The Private Defendants object to this interrogatory because it is overly
 8
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 9
       even if actual sales and distributions are relevant, mere proposals and plans are not.
10

11              F.        The Private Defendants object to this request because it is overly broad and
12     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
13
       pertains to non-party actions without regard to the Private Defendants’ relationship
14
       thereto.
15

16              G.        The Private Defendants object to this request because it is overly broad and

17     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
18
       “all documents and communications concerning or relating to” the activities at issue
19
       regardless of the nature of the Private Defendants’ relationship to the activity.
20

21              H.        The Private Defendants object to this request because it made for an

22     improper purpose.
23
                I.        The Private Defendants object to this request because it is made to cause
24
       annoyance, oppression, and to harass the Private Defendants.
25

26              J.        The Private Defendants object to this request to the extent it seeks

27     personally identifiable information (“PII”) on customers due to privacy concerns, which
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 27 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 29 of 39




 1     may include, for example, laws that prohibit providing a customer’s PII without a court
 2     order or the customer’s written consent.
 3
                K.        The Private Defendants object to this request because the Plaintiff States
 4
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
 5

 6     by hand or mail are both not relevant to this action and legal.
 7              Subject to the foregoing objections, the Private Defendants respond as follows:
 8
                After July 31, 2018, the Private Defendants did not post any Subject Files online
 9
                or otherwise make them publicly available via the internet, and did not assist or
10

11              facilitate any other person in posting any Subject Files online or otherwise making
12              them publicly available via the internet. Because no such events occurred, the
13
                Private Defendants have no nonprivileged documents concerning or relating to
14
                them.
15

16     V.       Request for Production Number 5.

17              Request for Production Number 5 provides as follows: “Produce all of your
18
       communications concerning or relating to the distribution or sale of any Subject Files on
19
       or after July 31, 2018, including internal communications, communications among the
20

21     Private Defendants, communications with any other defendants, and communications

22     with any third parties.” Responsive materials are being withheld on the basis of the
23
       following objections.
24
                A.        The Private Defendants object to this request because the compelled
25

26     disclosure of these associational and expressive activities violates the First and

27     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 28 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 30 of 39




 1     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
 2     Cir. 2010).
 3
                B.        The Private Defendants object to this request because it is not “relevant to
 4
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
 5

 6     claim against the Private Defendants; it involves only Administrative Procedure Act
 7     claims against the Federal Government that depend solely upon an administrative record.
 8
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 9
       Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
10

11              C.        The Private Defendants object to this request because it is not proportional
12     to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
13
       request seeks information that is either duplicative of what the administrative record
14
       identifies or, to the extent that it is not duplicative, disproportionately unimportant in
15

16     comparison to what the administrative record includes.

17              D.        The Private Defendants object to this interrogatory because it is overly
18
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
19
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
20

21     preliminary injunction pertain only to publication via Defense Distributed’s internet

22     website—not the other methods of sale and distribution identified in this request.
23
                E.        The Private Defendants object to this interrogatory because it is overly
24
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
25

26     even if actual sales and distributions are relevant, mere proposals and plans are not.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 29 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 31 of 39




 1              F.        The Private Defendants object to this request because it is overly broad and
 2     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request
 3
       pertains to non-party actions without regard to the Private Defendants’ relationship
 4
       thereto.
 5

 6              G.        The Private Defendants object to this request because it is overly broad and
 7     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains
 8
       “all documents and communications concerning or relating to” the activities at issue
 9
       regardless of the nature of the Private Defendants’ relationship to the activity.
10

11              H.        The Private Defendants object to this request because it made for an
12     improper purpose.
13
                I.        The Private Defendants object to this request because it is made to cause
14
       annoyance, oppression, and to harass the Private Defendants.
15

16              J.        The Private Defendants object to this request to the extent it seeks

17     personally identifiable information (“PII”) on customers due to privacy concerns, which
18
       may include, for example, laws that prohibit providing a customer’s PII without a court
19
       order or the customer’s written consent.
20

21              K.        The Private Defendants object to this request because the Plaintiff States

22     and Federal Defendants have conceded that the domestic deliveries of the Subject Files
23
       by hand or mail are both not relevant to this action and legal.
24
                Subject to the foregoing objections, the Private Defendants respond as follows:
25

26              After July 31, 2018, the Private Defendants did not post any Subject Files online

27              or otherwise make them publicly available via the internet, and did not assist or
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 30 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 32 of 39




 1              facilitate any other person in posting any Subject Files online or otherwise making
 2              them publicly available via the internet. Because no such events occurred, the
 3
                Private Defendants have no nonprivileged documents concerning or relating to
 4
                them.
 5

 6     VI.      Request for Production Number 6.
 7              Request for Production Number 6 provides as follows: “To the extent not
 8
       produced in response to any of the Requests for Production above, for the period of July
 9
       30, 2018 to the present, produce all documents concerning or relating to the proposed,
10

11     planned, or actual posting, distribution, or sale of any Subject Files.”                Responsive
12     materials are being withheld on the basis of the following objections.
13
                A.        The Private Defendants object to this request because the compelled
14
       disclosure of these associational and expressive activities violates the First and
15

16     Fourteenth Amendments of the Constitution of the United States.                    See NAACP v.

17     Alabama, 357 U.S. 449, 460 (1958); Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th
18
       Cir. 2010).
19
                B.        The Private Defendants object to this request because it is not “relevant to
20

21     any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any

22     claim against the Private Defendants; it involves only Administrative Procedure Act
23
       claims against the Federal Government that depend solely upon an administrative record.
24
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
25

26     Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.

27

28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 31 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 33 of 39




 1              C.        The Private Defendants object to this request because it is not proportional
 2     to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
 3
       request seeks information that is either duplicative of what the administrative record
 4
       identifies or, to the extent that it is not duplicative, disproportionately unimportant in
 5

 6     comparison to what the administrative record includes.
 7              D.        The Private Defendants object to this interrogatory because it is overly
 8
       broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,
 9
       even if the Private Defendants’ conduct is relevant, the action’s claims and Court’s
10

11     preliminary injunction pertain only to publication via Defense Distributed’s internet
12     website—not the other methods of posting, sale, and distribution identified in this
13
       request.
14
                E.        The Private Defendants object to this interrogatory because it is overly
15

16     broad and unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because,

17     even if actual postings, sales, and distributions are relevant, mere proposals and plans are
18
       not.
19
                F.        The Private Defendants object to this request because it is overly broad and
20

21     unduly burdensome. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the request

22     pertains to non-party actions without regard to the Private Defendants’ relationship
23
       thereto.
24
                G.        The Private Defendants object to this request because it is overly broad and
25

26     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the request pertains

27     “all documents and communications concerning or relating to” the activities at issue
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 32 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 34 of 39




 1     regardless of the nature of the Private Defendants’ relationship to the activity.
 2              H.        The Private Defendants object to this request because it made for an
 3
       improper purpose.
 4
                I.        The Private Defendants object to this request because it is made to cause
 5

 6     annoyance, oppression, and to harass the Private Defendants.
 7              J.        The Private Defendants object to this request to the extent it seeks
 8
       personally identifiable information (“PII”) on customers due to privacy concerns, which
 9
       may include, for example, laws that prohibit providing a customer’s PII without a court
10

11     order or the customer’s written consent.
12              K.        The Private Defendants object to this request because the Plaintiff States
13
       and Federal Defendants have conceded that the domestic deliveries of the Subject Files
14
       by hand or mail are both not relevant to this action and legal.
15

16              Subject to the foregoing objections, the Private Defendants respond as follows:

17              After July 31, 2018, the Private Defendants did not post any Subject Files online
18
                or otherwise make them publicly available via the internet, and did not assist or
19
                facilitate any other person in posting any Subject Files online or otherwise making
20

21              them publicly available via the internet. Because no such events occurred, the

22              Private Defendants have no nonprivileged documents concerning or relating to
23
                them.
24
       VII.     Request for Production Number 7.
25

26              Request for Production Number 7 provides as follows: “Produce all documents

27     concerning or relating to any criminal charges or convictions as referenced in
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 33 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 35 of 39




 1     Interrogatory No. 7.” Responsive materials are being withheld on the basis of the
 2     following objections.
 3
                A.        The Private Defendants object to this request because it is not “relevant to
 4
       any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). This action does not involve any
 5

 6     claim against the Private Defendants; it involves only Administrative Procedure Act
 7     claims against the Federal Government that depend solely upon an administrative record.
 8
       See 5 U.S.C. § 706. The Court’s preliminary injunction does not address the Private
 9
       Defendants; it addresses only the Federal Defendants. Dkt. 95 at 25.
10

11              B.        The Private Defendants object to this request because it is not proportional
12     to the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2). This is so because the
13
       interrogatory seeks information that is duplicative of what the administrative record
14
       identifies and, to the extent that it is not duplicative, disproportionately unimportant in
15

16     comparison to what the administrative record identifies.

17              C.        The Private Defendants object to this request because it is overly broad and
18
       unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
19
       pertains to “any and all crimes” without limitations regarding subject matter.
20

21              D.        The Private Defendants object to this request because it is overly broad and

22     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
23
       pertains to “any person in active concert or participation with” Defense Distributed and
24
       Cody Wilson without any limitations regarding subject matter, place, or time.
25

26              E.        The Private Defendants object to this request because it is overly broad and

27     unduly burdensome. See Fed. R. Civ. P. 26(b)(2). This is so because the interrogatory
28   Private Defendants’ Supplemental Answers
                                                                      Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 34 -   1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                     Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 36 of 39




 1     pertains to both charges and convictions; but even if convictions are relevant, charges are
 2     not.
 3
                F.        The Private Defendants object to this request because it made for an
 4
       improper purpose.
 5

 6              G.        The Private Defendants object to this request because it is made to cause
 7     annoyance, oppression, and to harass the Private Defendants.
 8
                DATED this 3rd day of December 2018.
 9
                BECK REDDEN LLP                                 FARHANG & MEDCOFF
10

11              /s/Charles Flores                               /s/Matthew Goldstein
                Charles Flores                                  Matthew Goldstein
12              Beck Redden LLP                                 Farhang & Medcoff
13              1221 McKinney, Suite 4500                       4801 E. Broadway Blvd., Suite 311
                Houston, TX 77010                               Tucson, AZ 85711
14              Phone: (713) 951-3700                           Phone: (202) 550-0040
                cflores@beckreden.com                           mgoldstein@fmlaw.law
15

16              *Admitted Pro Hac Vice                          *Admitted Pro Hac Vice

17              Attorney for Defendants                         Attorney for Defendants
18              Defense Distributed                             Defense Distributed, Second Amendment
                                                                Foundation, Inc., and Conn Williamson
19
                                                                ARD LAW GROUP PLLC
20

21                                                              /s/Joel B. Ard
                                                                Joel B. Ard, WSBA # 40104
22                                                              Ard Law Group PLLC
23                                                              P.O. Box 11633
                                                                Bainbridge Island, WA 98110
24                                                              Phone: (206) 701-9243
                                                                Joel@Ard.law
25

26                                                              Attorneys for Defendants
                                                                Defense Distributed, Second Amendment
27                                                              Foundation, Inc., and Conn Williamson
28   Private Defendants’ Supplemental Answers
                                                                         Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 35 -      1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                        Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 37 of 39




 1                                            CERTIFICATE OF SERVICE
 2           I certify that on December 3, 2018, I served a copy of this document upon all
       counsel of record via United States First-Class Mail.
 3

 4
       Todd Richard Bowers                                      Jacob Campion
 5     Zachary P Jones                                          ATTORNEY GENERAL OF
       Jeffrey Todd Sprung                                      MINNESOTA
 6     Attorney General's Office (Sea- Fifth Ave)               445 Minnesota Street
       800 5th Ave                                              Suite 1100
 7     Ste 2000                                                 St Paul, Mn 55101
       Seattle, WA 98104-3188                                   651-757-1459
 8     206-464-7744                                             Jacob.Campion@ag.state.mn.us
       ToddB@atg.wa.gov
 9     ZachJ@atg.wa.gov                                         Attorney for Plaintiff State of Minnesota
       Jeffs2@atg.wa.gov
10
       Jeffrey George Rupert
11     Attorney General's Office (40110-Oly)
       Po Box 40110
12     Olympia, WA 98504
       360-586-0092
13     JeffreyR2@atg.wa.gov
14     Attorneys for State of Washington
15
       Jonathan Scott Goldman                                   Matthew D Grove
16     Executive Deputy Attorney General,                       Colorado Department Of Law
       Civil Division                                           1300 Broadway, 6th Floor
17     Office of the Attorney General                           Denver, Co 80203
       Strawberry Square, 15th Floor                            720-508-6157
18     Harrisburg, Pa 17120                                     matt.grove@coag.gov
       717-783-1471
19     jgoldman@attorneygeneral.gov                             Attorney for State of Colorado
20     Attorney for Common Wealth of PA
                                                                Robert T Nakatsuji
21                                                              Department of the Attorney General
       Scott J Kaplan                                           425 Queen Street
22     OREGON DEPARTMENT OF JUSTICE                             Honolulu, Hi 96813
       100 SW Market Street                                     808-586-1360
23     Portland, Or 97201                                       Robert.T.Nakatsuji@hawaii.gov
       971-673-1880
24     971-673-5000 (Fax)                                       Attorney for State of Hawaii
       scott.kaplan@doj.state.or.us
25
       Attorneys for State of Oregon
26                                                              Nelson R Richards
                                                                Califoroia Department of Justice
27     Maura Murphy Osborne                                     Office of the Attorney General
       Office of the Attorney General                           2550 Mariposa Mall
28   Private Defendants’ Supplemental Answers
                                                                             Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 36 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                            Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 38 of 39




 1     55 Elm Street                                            Room 5090
       Po Box 120                                               Fresno, Ca 93721
 2     Hartford, Ct 06106                                       559-705-2324
       860-808-5020                                             nelson.richards@doj.ca.gov
 3     maura.murphyosborne@ct.gov
                                                                Attorney for State of California
 4     Attorney for State of Connecticut
       Jimmy R Rock
 5     Andrew J. Saindon                                        State of Illinois Attorney
       Office of the Attorney General                           General
 6     The District Of Columbia                                 500 South Second St.
       441 4th Street NW                                        Springfield, IL 62706
 7     Ste 630 South
       Washington, DC 20001                                     Attorney for State of Illinois
 8     202-741-0770
       Jimmy.Rock@dc.gov
 9     Andy.saindon@dc.gov

10     Attorney for District of Columbia

11
       Samuel T. Towell                                         Susan E. Urso
12     Office of the Attorney General of Virginia               Rhode Island Department of Attorney
       Barbara Johns Building                                   General
13     202 N. Ninth Street                                      150 South Main
       Richmond, VA 23219                                       Providence, RI 02903
14     804-786-6731                                             401-274-4400
       stowell@oag.state.va.us                                  surso@riag.ri.gov
15
       Attorney for State of Virginia                           Attorney for State of Rhode Island
16

17     Kit Walsh                                                Beth E. Terrell
       Electronic Frontier Foundation                           Terrell Marshall Law Group, PLLC
18     815 Eddy Street                                          936 North 34th Street, Ste 300
       San Francisco, CA 94109                                  Seattle, WA 981036-8869
19     415-436-9333                                             206-816-6603
       kit@eff.org                                              bterrell@terrellmarshal.com
20
       Benkat Balasubramani                                     Depak Gupta
21     Focal PLLC                                               Gupta Wessler PLLC
       900 First Avenue S. Suite 201                            1900 L Street NW, Suite 312
22     Seattle, WA 98134                                        Washington, DC 20036
       202-529-4827                                             202-888-1741
23     venkat@focallaw.com                                      deepak@guptawessler.com

24     Attorneys for Electronic Frontier                        Attorneys for Everytown for Gun Safety
       Foundation
25

26     Andrew P. Richards
       Garvey Shubert Barer
27     1191 Second Ave., 18th Floor
       Seattle, WA 98101-2939
28   Private Defendants’ Supplemental Answers
                                                                             Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 37 -          1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                            Houston, Texas 77002
     No 2:18-cv-01115-RSL
       Case 2:18-cv-01115-RSL Document 149-3 Filed 12/04/18 Page 39 of 39




 1     206-464-3939

 2     John D. Kimball
       Blank Rome
 3     405 Lexington Ave.
       New York, NY 10174
 4     212-885-5000
       jkimble@blankrome.com
 5
       Attorneys for The Brady Center to Prevent
 6     Gun Violence

 7

 8

 9                                                        FARHANG & MEDCOFF

10                                                        By /s/Matthew Goldstein
                                                             Matthew Goldstein
11
                                                             Farhang & Medcoff
12                                                           4801 E. Broadway Blvd., Suite 311
                                                             Tucson, AZ 85711
13                                                           Phone: (202) 550-0040
14                                                           mgoldstein@fmlaw.law
                                                             *Admitted Pro Hac Vice
15
                                                                Attorneys for Defendants
16
                                                                Defense Distributed, Second Amendment
17                                                              Foundation, Inc., and Conn Williamson
18

19

20

21

22

23

24

25

26

27

28   Private Defendants’ Supplemental Answers
                                                                           Beck Redden LLP
     to Plaintiffs’ First Set of Interrogatories and
                                                       - 38 -        1221 McKinney Street, Suite 4500
     Responses to Request for Production
                                                                          Houston, Texas 77002
     No 2:18-cv-01115-RSL
